DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Response to Amendment
This action is in response to the amendment of 07/11/2022 from which Claims 1-2, 4-6, and 12-13 are pending of which Claims 1, 4 and 6 were amended and claims 12-13 were added.  Claims 3 and 7-11 are cancelled.     
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
All outstanding rejections except for those described below are overcome by applicants' amendments and response filed 07/11/2022.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-2, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over JP2000-286255, English machine copy provided by Applicants hereinafter referred to as “Narita”, which will be referenced for disclosures, in view of the article entitled “Thin Polytetrafluoroethylene Organosilane Nanocomposite Films Used as Ultra Low Dielectric Constant Materials in Microelectronics”, Shichun Qu et al., Mat. Res. Soc. Symp. Proc. Vol. 581 © 2000 Materials Research Society (hereinafter “Qu”) further in view of U.S. 2010/0015404 Paul et al (hereinafter “Paul”) evidenced by U.S. 20020174869, Gahan et al. (hereinafter “Gahan”) and further in view of CN 107663367, Zhong et al. (hereinafter “Zhong”).  
Regarding Claims 1-2, 4, and 6, Narita discloses in the entire document particularly in the claims, abstract and examples and ¶s 0008-0033,0052, 0085 and 0118 a method for manufacturing a semiconductor element characterized by including a step of forming a layer of an insulating film having a relative dielectric constant of 2.5 or less on a semiconductor substrate, and polishing the insulating film layer {i.e. reading on insulating substrate of the pending Claims 1, 4 and 6} with an abrasive" (See Claim 1), and "a dielectric constant : 2.". Five or less insulator layer is an insulator layer formed from the low dielectric constant resin composition including the following (a) a fluororesin having a functional group and (abbreviations), and (b) a partial hydrolytic condensate of a type of alkoxysilane.  From claim 3 of Narita "the partial hydrolysis condensate to 100 parts by weight of resin (a) (b) using a low dielectric constant resin composition having a ratio of 3 to 400 parts by weight from Narita’s claim 5.  It is also described that the partial hydrolytic condensate (b) is an alkoxysilane like at least one kind selected from partial hydrolytic condensates of tetraalkoxysilanes such as tetramethoxysilane, tetraethoxysilane, and tetrapropoxysilane ; and monoalkyl trialkoxysilanes such as methyltrimethoxysilane, methyltriethoxysilane, and phenyltrimethoxysilane; vinyltrimethoxysilane, vinyltriethoxysilane and partial hydrolytic condensates of alkoxysilanes having a fluorine-containing non-hydrolyzable group like trifluoropropyltrimethoxysilane, pentafluorobutyltrimethoxysilane, nonafluorohexyltri methoxide, or the like (See ¶ 0052 and claim 10 of Narita) {i.e. the partial hydrolysis condensate whereof reads on polymer of an alkoxysilane}.  From ¶s 0008, 0013, and 0043-0044 the alkoxysilane for the hydrolytic condensate ({i.e. polymer} has a formula: 
    PNG
    media_image1.png
    82
    164
    media_image1.png
    Greyscale
R1 and R2 are the same or different, and R 3 is an alkyl group, and m and are an integer of 0 to 3 satisfying 0 ≤ m ≤ 3.  As the non-hydrolyzable group in the formula, a non-hydrolyzable group having 1 to 14 carbon atoms is preferable because of its availability {i.e. reading on Claim 2 for a number carbons in an alkyl group like methyl, non-hydrolyzable, is 3 to 9}.  
From ¶s 0028 and 0030 the fluororesin can have a formula of Chemical Formula 4 (e) of 
    PNG
    media_image2.png
    157
    511
    media_image2.png
    Greyscale
the alkyl portion of the fluororesin has Tl-T12 is independently F or CF3.  The fluororesin is obtained by copolymerizing a monomer with a radically polymerizable monomer.  Examples of the radically polymerizable monomer include 1 or more kinds selected from olefins such as ethylene, perfluoroolefins such as tetrafluoroethylene and hexafluoropropylene, and perfluoro (alkyl vinyl Ether) such as perfluoro (butyl vinyl ether) {reading of fluorine resin of pending Claims 1, 4 and 6}.  
Also from ¶s 0085 and 0101 in the low dielectric constant composition, a predetermined semiconductor substrate, i.e., a semiconductors substrate having a circuit element and a wiring pattern is formed thereon. As a method of forming a coating film on a semiconductor substrate such as a semiconductor substrate at a stage where a circuit element is formed, a method of applying a low dielectric constant resin composition containing a solvent to an article and then drying by heating and drying is preferred.  On the flattened layer of the insulating film, an aluminum wiring of a 2 layer is formed, an insulating film is formed again on the wiring and the wiring by the above method, and polishing is performed using the cerium oxide slurry, whereby unevenness on the surface of the insulating film layer is eliminated and a smooth surface is formed over the entire surface of the semiconductor substrate.  By repeating this step by a predetermined number of times, a semiconductor having a desired number of layers is manufactured.  Given a number of times of a semiconductor of aluminum wiring formed on an insulating film layer which is on a semiconductor having aluminum wiring (i.e. a metal conducting layer) at least the bottommost insulating film layer has a metal conductive layer on each surface or on both sides {reading on pending Claims 1, 4 and 6}. 
Although Narita discloses the insulation layer consisting of fluorine resin of tetrafluoroethylene and polymer of an alkoxysilane on an aluminum wiring layer and covered with an aluminum wiring layer for an insulation layer having a metal conductive layer on each side, Narita does not expressly disclose: 1) the fluorine resin with tetrafluoroethylene is polytetrafluoroethylene (“PTFE”); 2) the metallic conductive layers as entire conductive layers such as a foil, 3) that the polymer of alkoxysilane and the fluorine resin has the fluorine resin dispersed in the polymer of alkoxysilane in the insulating substrate; or 4) inorganic fillers for Claims 4 and 6.  
Qu is directed to dielectric or electrical insulation layers for electronics as is Narita as disclosed in the abstract and at 1st and 2nd full ¶s of page 376 and ¶ between pages 378- 379 for PTFE/siloxane nanocomposite having significantly improved high temperature mechanical properties and interfacial properties between the composite and inorganic materials and reduced surface roughness of the thin film coatings compared to pure PTFE thin film coatings.  The PTFE/siloxane nanocomposite address that dielectric materials such as silicon dioxide, which has a dielectric constant of approximately 4.0, with low dielectric constant materials can greatly improve the performance of high density VLSI device by reducing crosstalk and capacitive delay, while polytetrafluoroethylene (PTFE) has the lowest dielectric constant (k < 2.0) of any full density material, which makes it a promising candidate for this IC application.  However pure PTFE thin films cast from PTFE nanoemulsion containing sub-20nm PTFE particles, though thermally stable, have some inherent sub-optimal properties.  These include adhesion to other inorganic materials and mechanical strength at high processing temperatures.  The PTFE/siloxane composite material has a small amount (<3wt%) of a siloxane added into the Gore PTFE nanoemulsion during formulation. Once added, the siloxane undergoes a series of reactions in the nanoemulsion.  The color change from clear to yellow is one of the most noticeable effects. However, the emulsion remains stable at either low (8°C) or high temperature (50°C) for weeks. These accelerated aging processes indicate that the shelf life of the emulsion could be months at room temperature. A series of tests have proved that an adhesion promoter is no longer needed for coating this new PTFE/siloxane nanoemulsion.  Tests have also shown that coated films have higher per pass crack resistance (> 5pm, without adhesion promoter) compared to the first generation pure PTFE coatings (- 1.5pm, with adhesion promoter).  Figure 4 show dramatic surface morphology changes due to the siloxane addition. After a soft bake at 250 °C, pure PTFE shows rod-like PTFE aggregations, while the PTFE/siloxane composite samples show no such phenomenon. The surface difference becomes more obvious after high temperature sintering. The roughness of the composite sample is greatly reduced, which was also observed and confirmed using optical microscopy.  Dynamic mechanical analysis (“DMA”)  measurements on both pure PTFE powder and PTFE composite powder samples quantified the differences observed in the oxide cap annealing test.  As plotted in Figure 6, DMA data of both samples' elastic moduli indicates that both samples have a melting transition at 320°C, which is normal for the specific PTFE material. The pure PTFE sample starts viscous flow at 360°C (elastic modulus drops several orders of magnitude), while the PTFE composite material can still maintain some elasticity at even 400°C, which is the upper temperature limit of the instrument. Based on the sketch in Figure 3, it may be observed that the PTFE composite material has a moderately crosslinked structure.  Interestingly, the PTFE composite and an ultra high molecular weight (UHMW) PTFE sample have comparable modulus values at 400°C.  It should be pointed out that the UHMW PTFE has Mn of 60x106 [g/mol], while the nanoemulsion PTFE has Mn of 0.4x106 [g/mol].  The improvement of high temperature mechanical properties of the nanoemulsion PTFE given the relatively low level of siloxane additions is remarkable.  Figure 6 shows elastic modulus measurements of pure PTFE, PTFE composite and Ultra high molecular weight (UJHMW) PTFE.  
In accordance with MPEP § 2144.06 “Art Recognized Equivalence for the Same Purpose” "It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances." In re Ruff 118 USPQ 343; In re Jeze/158 USPQ 99; "the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious." In re Font, 213 USPQ 532. Here Narita has an insulation substrate of fluororesin of tetrafluoroethylene and partial hydrolytic condensate of a type of alkoxysilane like tetraalkoxysilane for the purpose of an insulation film with a low dielectric constant for semiconductors devices.  Qu has a PTFE with siloxane from organosilane in a nanocomposite for the purpose of a low dielectric constant nanocomposite for electronics.  Given this similarity of purpose of insulating low dielectric constant for electronics, the PTFE of Qu can be substituted for the fluororesin with tetrafluoroethylene in Narita.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G to have from Narita an insulation layer consisting of a fluorine-containing polymer with tetrafluoroethylene and hydrolytic condensation of alkoxysilane {i.e. polymer} on a silver wiring layer on one surface and a silver wiring layer on the other surface for a low dielectric film, as afore-described, where from Qu PTFE, useful with siloxane in low dielectric films for electronics, is substituted for the fluororesin with tetrafluoroethylene in Narita motivated to have low dielectric and improve the performance of high density VLSI device by reducing crosstalk and capacitive delay, with polytetrafluoroethylene (PTFE) having the lowest dielectric constant (k < 2.0) of any full density material, which makes it a promising candidate for this IC, integrated circuit, application as for Claims 1-2, 4, and 6.  Furthermore the combination of Qu with Narita has a reasonable expectation of success with predictability for one skilled in the art because both Qu and Narita have fluororesins with tetrafluoroethylene and siloxanes or condensate polymers of siloxanes like tetraalkoxysilane or siloxane.    
Narita as modified does not expressly disclose not expressly disclose:  2) the metallic conductive layers as entire conductive layers such as a foil, 3) that the polymer of alkoxysilane and the fluorine resin has the fluorine resin dispersed in the polymer of alkoxysilane in the insulating substrate; or 4) inorganic fillers for Claims 4 and 6.  
Paul is directed as are the pending claims and as is Narita as modified to an PTFE insulation substrate conductive wiring layer arrangement as disclosed in Paul at the abstract and ¶s 0006, 0015-0017, 0022, 0063, 0068-0069, 0078 and Fig. 2 for a circuit substrate laminate 210, comprising a conductive metal layer, 212, and 216, like stainless steel, copper and aluminum foil; and a dielectric composite material of a dielectric polymer matrix, 214, of PTFE fluorine resin in an amount of about 30 to about 90 volume percent of based on the dielectric substrate layer.  From ¶s 0015-0017 use of cenospheres having a ferric oxide content of less than 3 wt % as a particulate filler in dielectric composite material allows the manufacture of high frequency circuit substrates of lower dielectric constant and dissipation factor.  Aluminum oxide and silicon oxide are the major components of the cenospheres, with ferric oxide making up a smaller portion {i.e. reading on inorganic fillers for pending Claims 4 and 6}.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G to have from Narita as modified with an insulation layer consisting of a PTFE fluorine-containing polymer and hydrolytic condensation of alkoxysilane {i.e. polymer} with an aluminum wiring layer on each side of the insulation low dielectric film, as afore-described, where from Paul the aluminum wiring layer on each side of the PTFE insulator dielectric layer film of Narita is a conductive metal layer foil as in Paul on each side of the PTFE dielectric film for a laminate with the insulation film of Narita which can have inorganic fillers for pending Claim 4 motivated to have a conductive metal layer like stainless steel, copper or aluminum foil with inorganic fillers for Claims 4 and 6 in the dielectric layer motivated to have conductors useful with fluorine-containing polymer insulation dielectric layers for electrical properties and pathways.  Furthermore the combination of Paul with Narita as modified has a reasonable expectation of success with predictability because both Paul and Narita have conductive layers for PTFE insulating dielectric layers together for electrical circuits.   
However Narita as modified does not expressly disclose that the condensing silicone resin is 3) a polymer of an alkoxysilane in which the PTFE is dispersed.  
Zhong discloses in the abstract and at ¶s 0004, 0007, 0011, 0017-0022, and 0027 that for a low-k, dielectric, material, in a substrate for printed circuit boards a precursor comprises (a) a varnish composition; 5-30 parts by weight of (b) composite micro-powder of polytetrafluoroethylene and polysiloxane; and 0.05-3 parts by weight of (c) surfactants, where the preparation method of the composite micropowder of PTFE and polysiloxane includes: mixing 100 parts by weight of PTFE and 10-40 parts by weight of silane uniformly {reading on the combination of dispersing, i.e. uniformly} in silane for a condensing to polysiloxane.  From ¶ 0007 new low-dielectric constant materials and their precursors improve the compatibility of high-molecular-weight PTFE powders with varnish compositions for printed circuit boards.  From ¶ 0017 depending on the mixing situation, an appropriate solvent can be added to wet the PTFE, and the solvent is not particularly limited, as long as it can wet the PTFE, such as alcohols such as methanol, ethanol, isopropanol, or benzenes such as toluene or xylene.  From ¶ 0018 an amount of silica sol (i.e. like filler particles) can replace some of the silane to further improve the heat resistance of the composite material.  However if the amount of silane is too low, the silane will not be able to coat the PTFE, resulting in poor PTFE dispersion effect, and the PTFE coated with polysiloxane is not brittle enough, and the general air jet pulverization method cannot be used to prepare fine powder.  From ¶ 0011 if the ratio of the composite fine powder of polytetrafluoroethylene and polysiloxane is too high, the adhesive force of the prepreg after pressing is too low.  From ¶ 0019 a catalyst, which accounts for the total weight of PTFE and silane, is added to the above mixture and mixed uniformly, and then water is added to cause the silane to undergo in-situ polymerization in PTFE to form polysiloxane.  If the amount of the catalyst is too high, that the hydrolysis and condensation reaction rate is too fast, the reaction is not easy to control, and it is easy to cause the silane gel to produce particles. If the amount of catalyst is too low, the rate of hydrolysis and condensation reaction is too slow and the reaction time is too long.  From ¶ 0022 the silane is R1mR2nSi(OR3)4-mn, R4jR5kSiCl4-jk, or a combination of the above, wherein m, n, j, and k are each 0 or a positive integer, and m+n=0 to an integer from 0 to 2, and j+k=0 an integer from 0 to 3.  In the formulae R1, R2, R4, and R5 can each be selected from H, C1-6 alkyl (such as methyl, ethyl, propyl, or butyl), C3-6 cycloalkyl (such as cyclopentyl or cyclohexyl)) like methyltrimethoxysilane, methyltriethoxysilane, phenyltrimethoxysilane, phenyltriethoxysilane, propyltrimethoxysilane and any combinations.  With C1-6 for R1, and R2, the number of carbons overlap with alkylalkoxysilanes having 3 to 9 carbons like the propyltrimethoxysilane and cyclopentyl or cyclohexyl alkoxy silane {reading on Claims 2 and 6}.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.  
In accordance with MPEP § 2144.06 “Art Recognized Equivalence for the Same Purpose” "It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances." In re Ruff 118 USPQ 343; In re Jeze/158 USPQ 99; "the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious." In re Font, 213 USPQ 532.  Here from Zhong the silica sol and silica like fused silica are added (i.e. additives) to the precursor of the dielectric material for the purpose of replacing some of the silane to further improve the heat resistance of the composite and to help reduce the thermal expansion coefficient of the cured resin and reduce the cost, respectively.  The purpose of the inorganic filler of Narita as modified is improving the heat resistance which also improves the smoothness.  Given the similarity of purpose of improving the heat resistance and quartz is a type of silica, the sol-gel or fumed silica of Zhong can be substituted for the inorganic filler of Narita as modified.   
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G to have from Narita as modified with an insulation layer consisting of a PTFE fluorine-containing polymer and hydrolytic condensation of alkoxysilane {i.e. polymer} with an aluminum wiring layer on each side of the insulation low dielectric film, where the aluminum wiring layer on each side of the PTFE insulator dielectric layer film is a conductive metal layer foil and the PTFE insulator dielectric layer film has inorganic fillers for pending Claim 4, as afore-described, where from Zhong the combination of fluorine resin and hydrolytic condensate polymer of alkoxysilane of modified Narita is dispersed in silane that is R1mR2nSi(OR3)4-mn like propyltrimethoxysilane or cyclopentyl or cyclohexylalkoxysilane with alkyl groups of 3, 5 or 6 for alkylalkoxysilane that is condensed to polysiloxane as a polymer and has silica sol particles or fumed silica substituted for inorganic filler of Narita as modified motivated to have an electrically insulating sheet having low dielectric and low dielectric loss with improved heat resistance for printed circuit boards as for Claims 1-2, 4, and 6.  The combination of Zhong with Narita as modified has a reasonable expectation of success with predictability because from Zhong the polysiloxane is in a mixture with fluorine polymer, PTFE, after condensation of the organosilane to have low dielectric constant and low dielectric loss for a substrate for circuit boards and Narita as modified has a combination of PTFE fluorine resin with polysiloxane for an insulation layer between metal conductive layers.    
Claims 5 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Narita in view of Qu further in view of Paul evidenced by Gahan and further in view of Zhong and further in view of US 20140151893, Boyanov et al. (hereinafter “Boyanov”) evidenced by the article entitled “Preparation and Properties of Silylated PTFE/SiO2 Organic–Inorganic Hybrids via Sol–Gel Process, Yung-Chih Chen et al. Journal of Polymer Science: Part A: Polymer Chemistry, Vol. 42, 1789–1807 (2004) © 2004 Wiley Periodicals, (hereinafter “Chen”).   
Regarding Claims 5 and 12-13, Narita in view of Qu further in view of Paul and further in view of Zhong is applied as to Claims 1, 4 and 6, respectively, however Narita as modified does not expressly disclose a dielectric or insulator layer or film with a porosity no greater than 5%.  
Boyanov is directed as is Narita to insulator layers with conductors for semiconductors as in integrated circuits as disclosed from the abstract and ¶s 0011, 0020, 0039 for techniques are disclosed that enable improved shorting margin between unlanded conductive interconnect features and neighboring conductive features for semiconductor devices involving insulator materials.  Example ILD insulator materials that can be used include, for example, nitrides, oxides, oxynitrides, oxycarbides, polymers, silanes, siloxanes, or other suitable insulator materials. From ¶s 0020-0021 the ILD (i.e. inter-layer dielectric) may be implemented with low-k dielectric materials such as perfluorocyclobutane or polytetrafluoroethylene, fluorosilicate glass (FSG), and organosilicates such as silsesquioxane, siloxane, or organosilicate glass.  Examples of ultra-low-k dielectric materials generally include any such low-k materials, but configured with pores or other voids to further reduce density and dielectric constant.  In some specific embodiments, the ILD material may be, for example, an ultra-low dielectric material such as a porous SiCOH having a dielectric constant k of less than 2.3 and porosity greater than 35 volume %. In such example cases, the etchstop layer can be, for instance, a relatively denser SiCOH having a dielectric constant k in the range of about 2.8 to 3.0, and a porosity of less than 10 volume %.  Chen evidences at Table 7 for samples of PTFE-SiO2 from PTFE and TEOS (tetraethoxysilane) with )% SiO2 the PTFE has a porosity of 1.3%.  Given that PTFE with any SiO2 has a porosity of 1.3% and low k dielectrics like silanol materials SiCOH have a % porosity depending on their density more dense material will have a lower porosity percentage.  
In accordance with MPEP 2144.05IIA - -Optimization Within Prior Art Conditions or Through Routine Experimentation - - Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). See Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Here one of ordinary skill in the art having a low k dielectric material like siloxanes from silane sol-gels for combination with PTFE with a dielectric constant would have a percent porosity to have a dielectric constant approaching that of PTFE for a combined PTFE and siloxane material.  Such an approach in percent porosity to that of PTFE of 1.3 would overlap that of the pending claims of not greater than 5%.  In accordance with MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.    
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G to have from Narita as modified with an insulation layer consisting of a PTFE fluorine-containing polymer and hydrolytic condensation of alkoxysilane {i.e. polymer} with an aluminum wiring layer on each side of the insulation low dielectric film, where the aluminum wiring layer on each side of the PTFE insulator dielectric layer film is a conductive metal layer foil and the PTFE insulator dielectric layer film has inorganic fillers for pending Claim 4, where from the combination of fluorine resin and hydrolytic condensate polymer of alkoxysilane is dispersed in silane that is R1mR2nSi(OR3)4-mn like propyltrimethoxysilane or cyclopentyl or cyclohexylalkoxysilane with alkyl groups of 3, 5 or 6 for alkylalkoxysilane that is condensed to polysiloxane as a polymer and has silica sol particles or fumed silica, as afore-described for Claims 1, 4 and 6, where from Boyanov the percent porosity of a PTFE and silane condensate polymer like polysiloxane would have a percent porosity sufficient to  approach the low dielectric constant of PTFE with a porosity percent of 1.3 overlapping not greater than 5% porosity motivated to have a range of dielectric constant for an insulator that is low approaching that of PTFE as for the pending Claims 5 and 12-13.  The combination of Boyanov with Narita as modified has a reasonable expectation of success with predictability t to one skilled in the art because from Boyanov like Narita as modified have similar insulator layers for electronics with similar dielectric constants and materials like polytetrafluoroethylene and siloxane from silanes.   
Response to Arguments
Applicant’s amendments and arguments filed 07/11/2022 have been considered and are persuasive in regards to the previous rejections under 35 U.S.C. 112(b) but are moot in view of the new grounds of rejection set forth above as used to reject the pending and added claims with metal conductive layer on each side of the insulating substrate.  
Applicants argue against the rejection of claims under 35 U,S.C 103 based on Narita in view of Paul evidenced by Gahan further in view of Zhong that none of the prior art teach the fluorine resin as PTFE.     
In response this is not well taken because Paul teaches PTFE for the dielectric layer 19 times starting at ¶ 0022 also Zhong teaches PTFE.    
Applicants argue that in accordance with MPEP § 2111.03(II) and “consisting” of claims the claims exclude, anything not recited therein for that claim element (the insulating substrate).  In view of the consists of language, the claims exclude from the insulating substrate things like the varnish composition which is an essential components of Zhong et al.  Also regarding Zhong et al., this reference teaches a material having a low conductivity, i.e., a varnish composition as an essential component.  This required varnish composition however, is excluded from the claims of the current application.  Also Applicant contends that The rejection provides no reason why one skilled in the art would avoid what are taught as essential components in all the cited prior art references. Applicants respectfully submit that even if one skilled in the art made the particular selections required in the cited prior art to arrive at an embodiment which included all the features of the claims, such embodiments would also include features which are excluded from the claims via the use of "consists of' language.
In response Applicants argument and contentions go beyond MPEP § 2111.03(II) in regards to being predominant over other legal positions including that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; as espoused by Applicant without any legal authority, nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The Applicant has not addressed the teachings of the references as combined in the rejection which would not have the varnish from Zhong but would incorporate the silanes for sol-gel and fused silica of Zhong for their purpose of additives for a composition of PTFE and polysiloxane low dielectric layer. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787